Case: 13-60361      Document: 00512651310         Page: 1    Date Filed: 06/03/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                          United States Court of Appeals
                                                                                   Fifth Circuit

                                                                                 FILED
                                    No. 13-60361                              June 3, 2014
                                  Summary Calendar
                                                                            Lyle W. Cayce
                                                                                 Clerk
ROBERTO HERNANDEZ HERNANDEZ, also known as Roberto Hernandez,

                                                 Petitioner

v.

ERIC H. HOLDER, JR., U. S. ATTORNEY GENERAL,

                                                 Respondent


                       Petition for Review of an Order of the
                          Board of Immigration Appeals
                               BIA No. A200 723 016


Before HIGGINBOTHAM, DENNIS, and GRAVES, Circuit Judges.
PER CURIAM: *
       Roberto Hernandez Hernandez, a native and citizen of Mexico, seeks
review of an order of the Board of Immigration Appeals (BIA) affirming the
immigration judge’s (IJ) denial of his application for withholding of removal.
Hernandez argues that he is entitled to withholding of removal because
substantial evidence supports his claim that he would likely be persecuted if
he returned to Mexico.


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 13-60361    Document: 00512651310     Page: 2   Date Filed: 06/03/2014


                                 No. 13-60361

      We generally have authority to review only the decision of the BIA. Zhu
v. Gonzales, 493 F.3d 588, 593 (5th Cir. 2007). However, where, as here, the
BIA affirms the IJ’s decision without opinion, we review the factual findings
and legal conclusions of the IJ. Eduard v. Ashcroft, 379 F.3d 182, 186 (5th Cir.
2004). Hernandez asserts merely that he claims persecution based on his
status as a member of a particular social group. However, he does not address
the IJ’s determination that profitable farmers and their families did not meet
the standards of a particular social group because the proposed group did not
possess the requisite social visibility or particularity. Nor does he address the
IJ’s conclusion that even if profitable farmers and their families constituted a
particular social group and he was a member, he still could not demonstrate a
particularized connection between the feared persecution and the identifying
characteristics of the group because any harm suffered by his family was
motivated by criminal activity rather than individual membership in the
group.
      Hernandez’s counseled brief is not entitled to liberal construction. See
Beasley v. McCotter, 798 F.2d 116, 118 (5th Cir. 1986).           Furthermore,
Hernandez’s failure to challenge the IJ’s specific bases for denying his
application for withholding of removal constitutes an abandonment of those
issues.   See Soadjede v. Ashcroft, 324 F.3d 830, 833 (5th Cir. 2003).
Accordingly, we need not address Hernandez’s contentions because he has
waived his appeal. See id.; Chambers v. Mukasey, 520 F.3d 445, 448 n.1 (5th
Cir. 2008). Hernandez’s petition for review is DENIED.




                                       2